Citation Nr: 0100587	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-11 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran an increased rating, in excess 
of 50 percent, for his PTSD.  He responded with an April 1999 
notice of disagreement, initiating this appeal.  A statement 
of the case was afforded him in June 1999, and he then filed 
a VA Form 9 that same month, perfecting his appeal.  The 
veteran testified at a videoconference hearing before an 
acting Veteran's Law Judge in March 2000.  


FINDING OF FACT

The veteran's service-connected PTSD results in no more than 
occupational and social impairment, with reduced reliability 
and productivity.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for the veteran's PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 
4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a May 1997 rating decision, the veteran was awarded 
service connection, with a 50 percent initial rating, for 
PTSD; this award was made effective to April 22, 1991.  In 
February 1999, he filed a claim for an increased rating for 
his service connected PTSD.  

The veteran has been receiving regular VA psychiatric 
outpatient treatment since the mid-1990's.  A November 1998 
clinical notation contains the veteran's complaints of poor 
temper control, flashbacks, nightmares, and poor sleep 
patterns.  He described having problems with crowds, and 
stated he drank alcohol heavily upon his return from Vietnam, 
but had since reduced his alcohol intake.  Objectively, he 
was fully oriented and without psychotic symptoms.  His 
suicide and homicide risks were low, and his mood was 
depressed.  His speech was relevant and coherent.  The 
remainder of his VA outpatient treatment records generally 
describes him as depressed, but nonetheless fully oriented 
and coherent.  The reports also show that the veteran's 
speech was relevant, coherent and goal directed and that he 
denied homicidal or suicidal ideation.

A VA psychiatric examination was afforded the veteran in 
March 1999.  He reported living with his wife of 29 years and 
two of his six children.  A number of medical problems were 
reported.  He last worked in 1991.  He stated that in 1991, 
the company for which he worked went out of business.  His 
daily activities consisted of watching television for two 
hours, listening to the radio, taking naps and working on 
puzzles.  He stated he attended church services twice a 
month, but reported no other hobbies or pastimes.  His 
reported symptoms included poor sleep patterns, nightmares, 
social isolation, flashbacks, poor temper control, and 
intrusive thoughts.  He claims that his multiple somatic 
symptoms plus his anxiety prevents him from gainful 
employment.  Objectively, he was appropriately dressed and 
groomed.  No psychomotor abnormalities were observed.  His 
speech was low in tone, coherent, and at a regular rate.  His 
thoughts were goal-directed, and his cognitive functioning 
was within normal limits.  No current suicidal or homicidal 
thoughts or plans were reported by the veteran, although he 
has had some homicidal thoughts in the past.  His mood was 
dysphoric, and his affect was constricted.  He was judged 
competent to handle his VA financial benefits.  Chronic PTSD 
was diagnosed, and a current Global Assessment of Functioning 
(GAF) score of 50, with a high score of 51 in the past year, 
was given.  

The RO considered this evidence and issued a March 1999 
rating decision denying the veteran an increased rating, in 
excess of 50 percent, for his PTSD.  He responded with an 
April 1999 notice of disagreement, initiating this appeal.  A 
statement of the case was afforded him in June 1999, and he 
then filed a VA Form 9 that same month, perfecting his 
appeal.  

In an April 1999 notice of disagreement, the veteran alleged 
he was entitled to 100 percent rating for PTSD.  He stated he 
was having continued sleep problems, nightmares and 
flashbacks.  He reported he continued to have difficulty with 
long and short-term memory.  He claimed he had at least 2 
panic attacks per week.  He stated he had difficulty 
communicating with his wife and family.  He related that he 
did not want to be around people and that he isolated himself 
from every one.

In May 1999, the veteran was assessed by the local veteran's 
center regarding his PTSD.  He again reported such symptoms 
as depression, sleep disturbances, nightmares, flashbacks, 
and intrusive thoughts.  He attends regular outpatient 
counseling sessions at the veteran's center, and also takes 
medication for his PTSD.  The examiner described him as 
cooperative in manner and fully oriented.  Some short-term 
memory loss was reported.  His affect was flat and blunted, 
and his speech was slow.  He described his support from his 
wife and children as good; however, he stated he continued to 
isolate himself at home.  His PTSD was described as 
chronic/severe in degree.  

In June 1999, the veteran asserted that he preferred to be 
alone and that he did not like being around a crowd of 
people.  He claimed he had at least 3 panic attacks a week.

The veteran's wife filed a written statement in August 1999 
detailing her husband's impairment due to his PTSD.  She 
described him as socially isolated, temperamental, and 
hypervigilant.  She stated he slept poorly, and rarely 
visited with his grown children.  Overall, she described a 
profound change in the veteran since his return from military 
service in Vietnam.  

Another VA psychiatric examination was afforded the veteran 
in August 1999.  He again reported irritability, nightmares, 
and poor sleep patterns.  Anxiety, poor concentration, and 
crowd avoidance were also reported.  He denied any prior 
hospitalization for psychiatric purposes.  He has been 
arrested on several occasions in the past for drunk driving 
and for getting into fights; however, no current legal 
difficulties were reported.  He stated he has struck his wife 
on occasion, but she has not pressed charges against him.  

With respect to the veteran's occupational and social history 
it was reported that the veteran has been married for 29 
years and that he is unemployed.  He reported that his last 
employment was in 1991.  He stated he ran a bulldozer for a 
strip mine for two years and that he took a leave of absence 
due to hemorrhoid surgery.  He stated that when he tried to 
return, the company had gone out of business.

Mental status examination revealed he was cleanly and neatly 
dressed and groomed.  No psychomotor activity was observed.  
His behavior was guarded, and his speech was low in tone, of 
a regular rate, coherent, and relevant.  His thoughts were 
goal-directed.  His affect was restricted and his mood was 
angry.  He abruptly terminated the interview prior to 
completion, and the examiner was unable to address additional 
questions.  His PTSD was described as chronic, and a current 
GAF score of 48, with a high score of 50 in the past year, 
was assigned.  

VA outpatient treatment reports from 1999 to 2000 show he 
received individual and group therapy treatment due to 
complaints of insomnia, nightmares, flashbacks and decreased 
concentration.  The reports show the veteran was taking 
medication due to his psychiatric symptoms and that he was 
counseled on how to control his anger.  Mental status 
examinations show the veteran was well groomed with good 
hygiene.  He was calm and cooperative and related well.  He 
had no psychomotor or speech disturbance.  His affect was 
appropriate and his thought processes were within normal 
limits.  His mood was euthymic.

The veteran testified at a video-conference hearing before an 
acting Veteran's Law Judge in March 2000.  He stated that his 
wife generally manages their household, including such tasks 
as going out to get groceries, etc.  He also stated that he 
has not worked since 1991.  He stated that in 1991 he took 
leave to have polyps surgically removed, and when he 
attempted to return to work, the company had gone out of 
business.  When asked whether he had attempted employment 
since 1991, the veteran stated he had worked a few odd jobs 
here and there.  He then related numerous physical 
difficulties which impacted his ability to be employed.  He 
stated he spent the majority of his time at home, isolating 
himself.  

Analysis

The veteran seeks an increased rating for his service 
connected PTSD, currently rated as 50 percent disabling.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2000).  

The veteran's PTSD is currently rated as 50 percent disabling 
under Diagnostic Code 9411.  Under this rating criteria, a 50 
percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The rating criteria provide that a 70 percent 
rating be granted for occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  

For the reasons to be discussed below, the preponderance of 
the evidence is against an increased rating in excess of 50 
percent for the veteran's PTSD.  

According to the medical evidence of record, the veteran has 
reported no recent homicidal or suicidal ideation or plans, 
and he has made no suicide attempts.  He has also reported no 
obsessive rituals which interfere with his daily routine.  
His speech is not intermittently illogical, obscure, or 
irrelevant; it was described as coherent and relevant during 
1999 VA psychiatric examinations and during 1999 to 2000 VA 
outpatient treatment visits.  Additionally, he was able to 
testify on his own behalf at a March 2000 hearing before an 
Acting Veteran's Law Judge.  While he has reported some 
feelings of depression, these feelings are not shown by the 
evidence to be near continuous or affecting his ability to 
function independently.  The record demonstrates that the 
veteran is able to maintain a long-standing relationship, as 
he has been married for over 29 years.  He reports he gets 
along well with his wife.  There was no indication that he 
had problems with his children living with him.  He was 
described by all examiners of record as competent to manage 
his VA benefits.  He has reported some nightmares, and 
flashbacks, but he reports no hallucinations, delusions, or 
other evidence of psychosis.  There is no evidence of any 
spatial disorientation.  The record demonstrates he is 
oriented times 4.  His personal appearance and hygiene have 
consistently been good.  The Board notes that the veteran 
reports a history of having assaulted his wife; however there 
is no evidence showing he currently has an impaired impulse 
control such as unprovoked irritability with periods of 
violence.

The Board is aware of the veteran's assertion that he is 
currently unemployed as a result of his service-connected 
PTSD.  However, a review of the record fails to support such 
an assertion.  The veteran reported that his last position in 
1991 was interrupted and then discontinued not because of his 
PTSD, but due to physical problems, and then as a result of 
his company going out of business.  The veteran testified at 
the March 2000 Board hearing that he had physical impairment 
which prevented him from currently working.  Such physical 
impairment cannot be considered in adjudicating whether an 
increased rating is warranted for the veteran's service-
connected PTSD.  The Board observes that veteran's Global 
Assessment of Functioning (GAF) scores have ranged between a 
high of 51 and a low of 48, indicative of moderate to serious 
occupational impairment.  See The American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., pp. 46-47 (1994).  The Global Assessment 
of Functioning is a scale reflecting the subject's 
psychological, social, and occupational functioning.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  Taking into 
consideration the entire record, to include GAF scores, the 
Board finds that the record fails to show that the veteran is 
currently unemployed as a result of his service-connected 
PTSD.

Given the foregoing, the Board concludes that the overall 
evidence shows no more than occupational and social 
impairment with reduced reliability and productivity due to 
symptoms as reported in 38 C.F.R. § 4.130, Code 9411.  
Accordingly, the Board must find that the preponderance of 
the evidence is against the claim for a rating in excess of 
50 percent for PTSD; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's PTSD has itself required no recent 
periods of hospitalization since his separation from service, 
and is not shown by the evidence to present marked 
interference with employment in and of itself; while the 
veteran is unemployed, he originally left his job due to 
medical problems unrelated to his PTSD.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted at this time.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected PTSD is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  


ORDER

An increased rating, in excess of 50 percent, for the 
veteran's service connected PTSD is denied.  



		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals



 

